t c memo united_states tax_court john moriarty and cassandra moriarty petitioners v commissioner of internal revenue respondent docket no 21837-15l filed date john moriarty and cassandra moriarty pro sese paulmikell a fabian for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioners seek review pursuant to sec_6320 and sec_6330 of the determination by the 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and continued internal_revenue_service irs or respondent to uphold collection action with respect to their and federal_income_tax liabilities the parties have filed cross-motions for summary_judgment under rule we find no genuine dispute as to any material fact and we agree with respondent’s position as to the law we will accordingly grant his motion for summary_judgment and deny petitioners’ cross-motion background the following facts are based on the parties’ pleadings and motion papers including the attached affidavits and exhibits see rule b petitioners re- sided in tennessee when they timely petitioned this court petitioners did not file a timely federal_income_tax return for any year from onward on date the irs prepared and sent to petitioners for their taxable_year a substitute for return that met the requirements of sec_6020 prompted by this communication petitioners filed with the irs on date delinquent federal_income_tax returns for and petitioners did not enclose payment for the tax shown as due on those re- turns the irs immediately assessed the tax_liabilities shown as due together continued procedure we round all monetary amounts to the nearest dollar with additions to tax under sec_6651 and for late filing and late payment as of date petitioners’ aggregate assessed but unpaid balance due for their open tax years--2006 through 2013--was dollar_figure in an effort to collect petitioners’ unpaid liabilities for and the irs sent them on various dates before date a notice_of_intent_to_levy and your right to a hearing for each of the four years and a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for and on date petitioners timely submitted requests for a cdp hearing stating that they were not liable for all or part of the taxes and contending that they had not received a notice_of_deficiency a settlement officer so from the irs appeals_office acknowledged peti- tioners’ requests for a hearing she explained that if they wished to dispute the tax_liabilities reported on the returns they filed on date they needed to file form sec_1040x amended u s individual_income_tax_return the so reviewed petitioners’ original returns for and verified that 2after petitioners submitted their hearing request they received a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for because their cdp hearing request was premature with respect to this notice the settlement officer did not address the nftl for petitioners eventually requested an equivalent_hearing with respect to that issue determinations made by the irs in an equivalent_hearing are not subject_to judicial review see eg 116_tc_255 the liabilities reported on those returns had been properly assessed and confirmed that all withholding credits had been properly applied on date the so received from petitioners a revised form 433-a collection information statement for wage earners and self-employed individu- als and a form 1040x for the amended_return which petitioners signed under protest reported a tax_liability dollar_figure higher than that reported on their original return for that year petitioners did not submit an amended_return for or petitioners proposed an installment_agreement under which they would make a dollar_figure down-payment and pay off the remaining tax balance in monthly dollar_figure installments after reviewing petitioners’ revised form 433-a and determining their allowable monthly expenses under prevailing local standards the so determined that they could make monthly payments of at least dollar_figure toward their tax_liabilities in making this determination the so allowed all expenses petitioners claimed except for their children’s college and private secondary school tuition and contributions to petitioner husband’s sec_401 plan account the so accordingly proposed a full-pay installment_agreement 3petitioners’ representative had previously submitted a form 433-a to the irs appeals_office evidently in connection with collection action for tax years not involved in the cdp administrative_proceeding we review here whereby petitioners would pay dollar_figure a month for six years or make a dollar_figure down-payment followed by monthly payments of dollar_figure over the same six-year period in either case petitioners would make total payments approximating dollar_figure their aggregate outstanding balance for all open years in a date letter to the so petitioner wife urged that monthly tuition expenses of dollar_figure should be counted as allowable expenses in determining their ability to pay two of petitioners’ children aged and attended private reli- gious secondary schools_for which petitioners paid aggregate tuition of dollar_figure per month petitioners’ adult children attended the university of mississippi and mis- sissippi state university respectively for which petitioners paid aggregate tuition of dollar_figure per month petitioners asserted that removing their teenage children from religious schools would be extremely detrimental to their family’s well- being apart from the date letter petitioners submitted during the cdp proceeding no argument or information to show that they met the limited excep- tion set forth in the internal_revenue_manual irm for including such tuition ex- penses as allowable monthly living_expenses for purposes of determining their ability to pay see irm pt date date date irm exh q a date the so accordingly determined that these expenses were not allowable in deter- mining the type of installment_agreement for which they qualified petitioners indicated that they were seeking a home equity loan to fund the proposed dollar_figure down-payment but asserted that the nftl had caused their bank to refuse to lend to them on date the so informed petitioners that the irs could subordinate its lien but only if they submitted and the irs ap- proved an application_for lien subordination the so gave petitioners two weeks to submit such an application but they submitted nothing by that deadline on date petitioners informed the so that their bank would not cooperate with an application_for lien subordination petitioners accordingly re- jected the so’s proposed installment_agreement and instead offered an installment_agreement with a dollar_figure down-payment to be funded by a retirement_plan loan and monthly payments of dollar_figure under this proposal petitioners would pay over a six-year period a total of dollar_figure roughly half of their dollar_figure outstanding balance due in that same communication petitioners also requested for the first time abatement of the additions to tax for late filing and late payment the so express- ed willingness to consider their abatement request she gave them a deadline of date to submit a written abatement request signed by them both together with specified financial information petitioners submitted nothing by that deadline or during the ensuing week on date the so determined that the case should be closed because peti- tioners had declined the proposed installment_agreement for which they qualified and had failed to submit anything to support their requests for lien subordination or abatement of the additions to tax on date the irs sent petitioners a notice_of_determination sustaining the collection action for and they timely petitioned this court discussion a summary_judgment standard the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary judg- ment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party however the nonmoving party may not rest upon mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite in their response to the irs motion for summary_judgment petitioners did not identify any material fact in genuine dispute indeed they themselves filed a cross-motion for summary_judgment we conclude that this case is appropriate for summary adjudication b underlying tax_liability neither sec_6320 nor sec_6330 prescribes the standard of review that this court should apply in reviewing an irs administrative determina- tion in a cdp case but our case law tells us what standard to adopt where the validity of the taxpayer’s underlying tax_liability is properly at issue we review the irs’ determination de novo 114_tc_176 a taxpayer may challenge the existence or amount of his underlying tax_liability in a cdp proceeding only if the person did not receive any statutory_notice_of_deficiency for such liability or did not otherwise have an opportunity to dispute it sec_6330 the principal tax_liabilities involved here are those petitioners reported on their delinquent returns filed date peti- tioners did not receive a notice_of_deficiency and they had no prior oppor- tunity to challenge these liabilities they were accordingly free to challenge them during the cdp proceeding see 122_tc_1 however a taxpayer is precluded from disputing the underlying liability in this court if it was not properly raised in the cdp hearing 140_tc_173 an issue is not properly raised if the taxpayer fails to present to appeals any evidence with respect to that issue after being given a reasonable opportunity to do so sec_301_6330-1 q a-f3 proced admin regs the so correctly informed petitioners that if they wished to challenge their self-reported liabilities for and or they needed to submit at a minimum amended returns for those years set- ting forth what they believed their correct_tax liabilities to be petitioners filed an amended_return which the irs accepted for only one of the years in issue namely and that return reported a liability dollar_figure higher than that shown on their original return given these facts petitioners did not raise a proper challenge to the tax_liabilities reported on their returns and be- cause they did not properly challenge these liabilities during the cdp administra- tive proceeding they are barred from challenging them here see thompson t c pincite sec_301_6330-1 q a-f3 proced admin regs petitioners’ underlying tax_liabilities also include the late-filing and late- payment additions to tax that the irs determined and assessed under sec_6651 toward the end of the cdp proceeding petitioners sought abatement of these additions to tax and the so informed them of the information they would need to submit in order for her to consider their abatement request the so gave petitioners a deadline to submit this information but they submitted nothing by that deadline or during the ensuing three weeks before the irs issued the notice_of_determination petitioners were free to ask the so for additional time to submit the required_documentation but they did not do so under these circumstances petitioners did not properly challenge their underlying liability for the additions to tax during the cdp administrative_proceeding and they are accordingly precluded from advancing such a challenge here see 135_tc_344 sec_301_6320-1 q a-f3 f q a-f3 proced admin regs 4petitioners contend that the so set an unreasonably tight deadline for their submission of documentation to support their request for abatement of the continued c abuse_of_discretion where the taxpayers’ underlying liability is not before us we review the irs decision for abuse_of_discretion only see goza t c pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir see also 568_f3d_710 9th cir aff’g in part tcmemo_2006_166 in deciding whether the so abused her discretion in sustaining the collec- tion action we consider whether she properly verified that the requirements of any applicable law or administrative procedure had been met considered any relevant issues petitioners raised and determined whether any proposed collection action balance d the need for the efficient collection_of_taxes with the legitimate concern of petitioners that any collection action be no more in- trusive than necessary see sec_6330 the so analyzed petitioners’ ac- count transcripts and verified that the liabilities in question had been properly as- continued additions to tax but petitioners did not raise this issue until the very end of the cdp proceeding which had been underway for months under these circumstances the so did not act unreasonably in setting a short deadline in any event the irs waited three weeks after that deadline had passed before issuing the notice_of_determination petitioners were free to request an extension of time but failed to do so sessed and that all other requirements of applicable law and administrative procedure had been met the principal issue petitioners raised was their entitlement to an installment_agreement sec_6159 authorizes the commissioner to enter into an installment_agreement if he determines that it will facilitate full or partial collection of a tax- payer’s unpaid liability see thompson t c pincite the decision to accept or reject an installment_agreement lies within the so’s discretion see sec_301_6159-1 c i proced admin regs see also rebuck v commis- sioner tcmemo_2016_3 kuretski v commissioner tcmemo_2012_262 aff’d 755_f3d_929 d c cir in reviewing the so’s determination we do not make an independent evaluation of what would be an acceptable collection alternative thompson t c pincite murphy t c pincite lipson v commissioner tcmemo_2012_252 104_tcm_262 rather our review is limited to determining whether the so abused her discretion that is whether her decision to reject the taxpayers’ proposal was arbitrary capricious or sec_6751 provides that n o penalty under this title shall be assessed unless the initial determination of such assessment receives written supervisory approval this provision does not apply to any addition_to_tax under sec_6651 sec_6654 or sec_6655 sec_6751 accordingly the so was not required to verify that the additions to tax assessed against petitioners under sec_6651 had been approved by a supervisor without sound basis in fact or law thompson t c pincite murphy t c pincite the so determined that petitioners qualified for a full-pay installment_agreement under which they would pay off their dollar_figure outstanding balance over a six-year period petitioners rejected that proposal and offered an install- ment agreement with a dollar_figure down-payment and monthly payments of dollar_figure their offer under which they would pay only dollar_figure over six years was pre- mised on their assertion that monthly tuition expenses of dollar_figure for their children should be counted as allowable expenses in determining their ability to pay after consulting applicable irm provisions the so determined that the college and pri- vate secondary school tuition expenses_incurred for petitioners’ children were not allowable expenses in determining their entitlement to a collection alternative the so did not abuse her discretion in making this determination under the irm secondary school and college tuition is a conditional expense that may in some circumstances be allowed in evaluating a collection alternative but for such expenses to be allowable the taxpayer must establish that he will discharge his entire unpaid tax_liability within six years see irm exh q a date specifying that parochial school expenses are allowed in evalua- ting a proposed installment_agreement only if the taxpayer can pay the liability plus accruals within six years cf thompson t c pincite distinguishing between conditional and necessary expenses and concluding that the irm places secondary school and college tuition in the former category irm pt date specifying that for evaluating offers-in- compromise e xpenses for dependents to attend private_schools will not be allowed unless the dependents have special needs that cannot be met by public schools because petitioners’ offer would have enabled them to pay only dollar_figure or about half of their total outstanding liability within six years the so properly concluded that their tuition expenses were not allowable under the irm we have previously held that a settlement officer does not abuse her discretion when she relies on relevant irm provisions in evaluating collection alternatives 143_tc_30 see also 497_f3d_828 8th cir finding no abuse_of_discretion where the irs followed the statutes and regulations governing grants of relief lipson t c m cch pincite we reach the same conclu- sion here at one point during the cdp proceeding petitioners requested lien subordi- nation to facilitate their securing a home equity loan from their bank sec_6325 allows the irs to subordinate a federal_tax_lien if it concludes among other things that the amount realizable by the united_states will ultimately be increased and that the ultimate collection of the tax_liability will be facilitated by such subordination an so is authorized to approve subordination or withdrawal of a federal_tax_lien in certain limited circumstances see 136_tc_178 irm pt date but only if she determines that it is in the best interest of the government irm pt date however petitioners never submitted the required application_for lien sub- ordination indeed they effectively withdrew that request by informing the so that their bank would not cooperate in an application_for lien subordination find- ing no abuse_of_discretion in this or any other respect we will grant respondent’s motion for summary_judgment deny petitioners’ cross-motion and sustain the collection action to reflect the foregoing an appropriate order and decision will be entered for respondent
